Title: To George Washington from Count de Damas, 19 December 1780
From: Damas, Count de
To: Washington, George


                        
                            My General
                            fish Kill 19th December 1780
                            
                        
                        Give me leave to trouble you with my respectful thanks for the new Kindness with Which your Excellency has
                            favoured me. The desire of Seeing West Point and the fear of being troublesome hindered me from paying my Dutys to you and
                            from taking your orders for Albany and for Rhode Island where I am obliged to return the Soonest possible—my only wish is
                            that the Circumstances make me able to give to the general of our united forces the greatest proofs of my attachment, and
                            of my devotion to the Cause of America. I have the honour to be With the most perfect respect your Excellency’s most obedient
                            and humble Servant
                        
                            Count de Damas
                        
                    